Citation Nr: 1634532	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  11-02 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating prior to September 13, 2015 and 
40 percent thereafter for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for left ear hearing loss and assigned a noncompensable rating, effective May 5, 2010.

In an August 2015 decision, the Board remanded the claim for additional evidentiary development.

Thereafter, in an October 2015 rating decision, the RO increased the rating for left ear hearing loss to 40 percent disabling, effective September 13, 2015. 


FINDINGS OF FACT

1.  Prior to September 13, 2015, the Veteran's left ear hearing loss was objectively shown to be manifested by Level VIII hearing acuity.

2.  As of September 13, 2015, the Veteran's left ear hearing loss has been objectively shown to be manifested by Level VII hearing acuity.


CONCLUSION OF LAW

The criteria for an initial compensable rating prior to September 13, 2015 and 
40 percent thereafter for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

The claim on appeal stems from the initial grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records and post-service medical records have been associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was provided a VA examination in August 2010.  As requested in the Board's remand directives, an additional VA examination was provided in September 2015.  These VA examinations, in total, are adequate for the purposes of the instant matter adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's right ear hearing loss disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  At the VA examinations the Veteran was afforded an opportunity to report how the hearing loss affected his daily life and his reports were recorded.

Thereafter, the RO issued a supplemental statement of the case in October 2015.  The Board finds that there has been substantial compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts.  

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Additionally, the Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, Code 6100.  Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  Hearing impairment is determined by averaging the hearing impairment at each of the four designated frequencies (1000, 2000, 3000, and 4000 Hertz).  38 C.F.R. § 4.85.  This results in a Puretone Threshold Average for each ear.  Id.  The Puretone Threshold Average is charted, in conjunction with the Speech Discrimination Percentage for that ear, in Table VI of 38 C.F.R. § 4.85.  Id.  This results in a score, expressed as a Roman numeral, for each ear.  Id.  The Roman numeral scores for both ears are then charted in Table VII of 38 C.F.R. § 4.85, and the intersection of the scores provides the percentage of disability.  Id. 

If impaired hearing is service connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).

An exceptional pattern of hearing impairment occurs either when the puretone threshold at each of the four specified frequencies is 55 decibels or more, 38 C.F.R. § 4.86(a), or when the puretone threshold is 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz, 38 C.F.R. § 4.86(b).  If either of these provisions applies, each ear is evaluated separately.  See 38 C.F.R. § 4.86.  The Roman numeral designation for the ear with an exceptional pattern of hearing impairment is derived from Table VI or VIa, whichever results in the higher numeral.  When 
38 C.F.R. § 4.86(b) is applicable, the assigned numeral is elevated to the next higher Roman numeral.  Id.

Table VIa will also be applied when an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  See 38 C.F.R. § 4.85(c). 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Factual Background

The Veteran underwent a VA examination in August 2010.  He exhibited puretone thresholds, in decibels as follows:



    Hz 



1000
2000
3000
4000
LEFT
55
65
70
80

The average puretone threshold for the left ear was 68.  Speech audiometry revealed speech recognition ability of 56 percent for the left ear.  

Applying the findings from the August 2010 examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level VIII hearing loss in the left ear.  However, since the Veteran's left ear hearing loss represents an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86(a), Table VIa may be used if it reflects a higher level of hearing loss.  The Board notes that, pursuant to Table VIa, the findings translate to Level V hearing loss in left ear.  Taking the more beneficial finding results in Level VIII hearing loss in the left ear.  As the right ear is not service connected, a Roman numeral I is assigned for the left ear.  See 38 C.F.R. § 4.85(f).  When the assigned Roman numerals are applied to Table VII, results reveal a noncompensable rating for left ear hearing loss.  38 C.F.R. § 4.85.

The Board notes that the appellant provided a private audiological examination dated in March 2011, which demonstrated higher puretone thresholds than the August 2010 VA examination.  However, the examination report does not indicate that the private audiologist used the Maryland CNC Speech Recognition Test at the time of the examination.  The Board notes that in Savage v. Shinseki, 24 Vet. App. 259, 273 (2011) the Court of Appeals for Veterans Claims vacated a Board decision and remanded the matter for the Board to either seek clarification of the private audiological examination reports or explain why such clarification is not needed.  The Board's duty to assist extends where the missing information is relevant, factual, and objective.  The missing information in this case matches up with that in Savage.  However, the Board finds that a remand is not necessary because even if the Maryland CNC test speech discrimination test was used by the March 2011 private audiologist, it would not change the outcome, i.e, after applying the puretone average and speech discrimination scores to the appropriate tables a higher rating would not emerge.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that a remand was unnecessary when it would result in unnecessarily imposing additional burdens on the Board and the Secretary with no benefit flowing to the Veteran).

VA medical records reveal complaints of decreased hearing.  A February 2013 audiology consultation dated in February 2013 revealed puretone thresholds, in decibels as follows:



    Hz 



1000
2000
3000
4000
LEFT
65
70
75
80

The average puretone threshold for the left ear was 65.  Speech audiometry revealed speech recognition ability of 50 percent for the left ear.  

Applying the findings from the February 2013 VA audiology consultation to Table VI in 38 C.F.R. § 4.85 yields a finding of Level VIII hearing loss in the left ear.  Again, the Veteran's left ear hearing loss represents an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86(a), Table VIa may be used if it reflects a higher level of hearing loss.  The Board notes that, pursuant to Table VIa, the findings translate to Level V hearing loss in left ear.  The Board will use the more beneficial finding results in Level VIII hearing loss in the left ear.  As the right ear is not service connected, a Roman numeral I is assigned for the left ear.  See 38 C.F.R. § 4.85(f).  When the assigned Roman numerals are applied to Table VII, results reveal a noncompensable rating for left ear hearing loss.  38 C.F.R. § 4.85.

The Veteran was provided an additional VA examination in September 2015.  He exhibited puretone thresholds, in decibels as follows:



    Hz 



1000
2000
3000
4000
LEFT
40
65
70
70

The average puretone threshold for the left ear was 63.  Speech audiometry revealed speech recognition ability of 56 percent for the left ear.  

Applying the findings from the September 2015 examination results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level VII hearing loss in the left ear (Note: the exceptional pattern did not apply to the results of this examination).  As the right ear is not service connected, a Roman numeral I is assigned for the right ear.  See 38 C.F.R. § 4.85(f).  When the assigned Roman numerals are applied to Table VII, results reveal a noncompensable rating for left ear hearing loss.  38 C.F.R. § 4.85.

Analysis

The Board has reviewed the probative evidence of record and finds that an initial compensable rating prior to September 13, 2015 and 40 percent thereafter for the Veteran's left ear hearing loss is not warranted.

Prior to September 13, 2015, the Veteran's left ear hearing loss disability was not shown to approximate the criteria for a compensable rating.  In this regard, the objective evidence shows that the appellant's left ear hearing loss was manifested at Level VIII with Level I assigned for the non-service-connected right ear.  As noted herein, applying the findings to Table VII results in a noncompensable rating for left ear hearing loss.

As of September 13, 2105, the objective evidence shows that the appellant's left ear hearing loss was manifested at Level VII.  Level VII for the left ear and Level I for the non-service-connected right ear intersect at the noncompensable rating.  As such, a rating in excess of 40 percent is not warranted for the Veteran's left ear hearing loss.  

The Board acknowledges the Veteran's assertions that his disability is entitled a higher evaluation.  However, the examination records reflect no more than Level VII and Level VIII auditory acuity for the left ear.  Such findings do not support assignment of higher ratings.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

In summary, the Board has considered the benefit of the doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for initial compensable rating prior to September 13, 2015 and 40 percent thereafter for left ear hearing loss, the benefit-of-the-doubt rule is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  The benefit sought on appeal is denied.

Extraschedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

The Board finds that the schedular criteria are adequate to rate the Veteran's left ear hearing loss disability.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, as noted here, and as measured by both audiology testing and speech recognition testing.  The Veteran's complaints concern diminished auditory acuity and speech recognition, to include having trouble understanding daily speech as noted in the 2015 VA examination report.  It is noted that diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In short, the Veteran does not have any symptoms or impairment from the service-connected left ear hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.


ORDER

Entitlement to an initial compensable rating prior to September 13, 2015 and 
40 percent thereafter for left ear hearing loss is denied.


____________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


